Citation Nr: 1125432	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-41 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo.  

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic low back disability was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a chronic low back disability as it was incurred during active duty service.  He testified at the May 2011 hearing that he injured his back twice during service in Germany while carrying heavy artillery shells.  He also testified that he was treated with surgery at a U.S. Army hospital in Wurzburg, Germany in 1954.  Service treatment records are not available for review in this case due to destruction in a fire in 1973, however, an October 2008 search of the applicable sick and morning reports disclosed documents indicating that the Veteran was hospitalized at a U.S. Army hospital in Wurzburg, Germany from May to June 1954.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Recent treatment records from the Rochester VA Medical Center (VAMC) and the Veteran's private physician document complaints and treatment for chronic low back pain and multiple physical therapy sessions.  In addition, although service records are not available to verify the incurrence of an in-service back injury, the Veteran is competent to report that such an injury occurred.  Resolving reasonable doubt in his favor, the Board finds that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

With respect to the third element of service connection, a link between the current disability and in-service injury, the Veteran has reported a continuity of symptoms since active duty service.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous back pain since service is not credible.  While he testified that he underwent surgery for his back during service at Wolzburg Hospital, in a statement filed in December 2007 in connection with a previous claim for compensation, the Veteran reported that he underwent surgery at Wolzburg Hospital in May 1954 to treat a ruptured appendix following a motor vehicle accident.  The Veteran noted that he was hospitalized for 30 days and maintained throughout the claims period that he was hospitalized to treat appendicitis.  It was not until his claim for benefits for a low back condition was received in December 2009 that the Veteran stated that he underwent surgery for his back in May 1954.  The Board notes that sick and morning reports from May and June 1954 show that the Veteran was hospitalized in Wolzburg, but they do not specify the reason for the hospitalization.  Additionally, the record is entirely negative for evidence of complaints or treatment related to a low back disorder until June 2000, more than 45 years after the Veteran's discharge from service, when he complained of back pain at the VAMC.  The Veteran also never reported a history of low back pain due to an in-service injury until 2009, when he visited his private physician just prior to filing his claim for VA compensation.  

The record therefore contains several inconsistent statements from the Veteran regarding the history and treatment of his claimed low back condition, and the record is entirely negative for complaints or treatment for a low back disability until more than 45 years after his separation from service.  Accordingly, the Board finds that the Veteran's recently reported history of continuous back pain since service is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

In support of his claim for service connection, the Veteran submitted a September 2009 medical opinion from his private physician.  The private doctor opined that the Veteran's reported in-service fall in the 1950s was the probable cause of his lifetime low back pain.  Although the medical opinion from the Veteran's doctor constitutes competent medical evidence, the Board finds that it is of no probative value in the current case.  First, the opinion is inherently speculative as it merely describes the Veteran's reported fall as a "probable" cause of his current back disability.  The Court of Appeals for Veterans Claims (Court) has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  In addition, the opinion contains no supporting rationale; it consists of only one sentence and does not reference any specific objective evidence that could serve as the basis for the stated conclusion.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and contains sound reasoning for the conclusion); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In fact, it is clear that the private doctor's opinion is based solely on the Veteran's own reported history regarding his disability, a history that the Board has determined is not credible.  Thus, the September 2009 private medical opinion is of no probative value and does not support the Veteran's claim for service connection.  

The Board has considered the testimony of the Veteran connecting his current low back condition to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but has found that the Veteran's reports regarding continuity of his symptoms is not credible.  In any event, his opinion as to the cause of his low back pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was almost 50 years after his separation from active duty service.  In addition, there is no probative medical evidence that the Veteran's low back condition is related to his active duty service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a December 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including records of VA treatment and private medical records.  Information received from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records are not available due to possible destruction during a fire at the NPRC in St. Louis, Missouri, in July 1973.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In addition, where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran was contacted and asked to submit any copies of service records in his possession in December 2007, but no response to this letter was received.  While the record does not contain any service treatment records, in October 2008 the NPRC provided copies of pertinent sick/morning reports from the Veteran's military unit.  The Board therefore finds that VA has made all required efforts to search for the Veteran's service records and alternate sources of information. 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded a VA examination in response to his claim, but finds that an examination and medical opinion are not required by the duty to assist.  The Veteran testified in May 2011 that he has had continuous back pain since an in-service injury.  However, as discussed in the decision above, the Board has determined that the Veteran's reported history of continuous pain is not credible and therefore does not trigger VA's duty to obtain a medical examination or opinion.  Buchanan, supra.  Similarly, while the Veteran submitted a September 2009 medical opinion from his private physician, the Board has found that this statement is speculative, was provided without any supporting rationale, and was apparently based solely on the Veteran's own (not credible) reported history.  Thus, the Board finds that the September 2009 medical opinion does not constitute evidence of an association between the Veteran's current back problems and active duty service.  Finally, the Board notes that since the Veteran's service treatment records are not available for review and there is no evidence of back treatment or complaints until almost 50 years after the Veteran's discharge from service, any requested medical opinion would be based on the Veteran's own reported history.  The Board has found that this history is not credible, and it is therefore clear that attempts to obtain an adequate and non-speculative VA medical opinion in this case would be futile.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a low back disability is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


